Title: To James Madison from Louis-Marie Turreau de Garambouville, 5 October 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 5 Octobre 1808.

Depuis quatre ans, je demande à l’honorable Congrès par l’ordre de mon Gouvernement et par l’organe du Votre une détermination Sur l’affaire des Héritiers de M. de Beaumarchais
Depuis quatre ans, le Conseil Exécutif de l’Union a fait toutes les recherches, reςu tous les renseignements qu’il a jugés nécessaires pour éclairer Sa religion, et afin de transmettre au Conseil Législatif cette réclamation dégagée de toutes les précautions que le défaut de documents, l’oubli des engagements les plus formels, comme des Services qui les constatent, et peut-être même le reproche Secret d’un aussi long ajournement; avaient élevées contre elle.
Depuis quatre ans, je n’ai cessé, Monsieur, de vous entretenir de la réclamation des Héritiers de M. de Beaumarchais dont l’intervention nécessaire & prononcée du Gouvernement Franςais fesait une affaire de Puissance à Puissance, et qui, conséquemment, ne devait pas Subir l’épreuve d’un examen juridique.  Cependant, Monsieur, votre Gouvernement a fait consulter l’Attorney general de l’Union, M. Rodney; et M. Rodney consacre aussi Sous le rapport de droit commun et positif, la légitimité de la réclamation.
Aussi, cette réclamation a été éclaircie, exposée, et comme de manière à ne pas permettre le doute Sur les droits incontestables des Agent-cause de M. de Beaumarchais.  Elle ne peut plus exister aujourd’hui chez les gens Sensés et impartiaux que des regrets d’avoir inutilement multiplié les enquêtes Sur une affaire déjà Soumise et décidée en France par les Conseils les plus éclaircis; d’avoir enfin par une opposition Sans motifs retardé le triomphe de la Justice, dans une cause si honorable pour leurs Souvenirs.
Si les Héritiers de M. de Beaumarchais pouvaient invocquer le témoignage vivant des Hommes qui eurent le Secret de Ses premières Conventions; Si ces hommes dont le Génie et les vertus ont commencé la gloire et l’indépendance des Etats-Unis; dont le nom Seul était la plus Sainte des Garanties, et dut commander la confiance de l’étranger généreux qui leur devoua Son état, Sa fortune; qui Sacrifie toutes Ses  à celles de leurs Succès; Si ces hommes, dis-je, pouvaient être appris de la discussion de cette affaire, Je m’en rapporte à vous, Monsieur, quels Seraient leur surprise, leur pensée, leur langage?
Il est tems que l’honorable Congrès répare enfin par une justice éclatante tous les malheurs que des délais, trop longs pour être  ont fait éprouver aux Héritiers de M. de Beaumarchais: ils demandent avec confiance, et le Gouvernement franςais en réïtère formèlement sa demande aux Représentants d’un Grand Peuple qui doit être juste puisqu’il est libre.  Agréez, Monsieur, une nouvelle assurance de ma haute Considération.

Turreau

